FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEONARD MANEGENG,                                No. 12-71841

               Petitioner,                       Agency No. A095-629-993

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Leonard Manegeng, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying Manegeng’s motion to

reopen as untimely because the motion was filed more than four years after the

BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Manegeng did not demonstrate

materially changed conditions in Indonesia to qualify for the regulatory exception

to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987 (evidence must be “qualitatively different” from the

evidence presented at the previous hearing). We reject Manegeng’s contention that

the BIA failed to adequately consider the evidence presented with the motion to

reopen. See Najmabadi, 597 F.3d at 990-91.

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

removal proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       12-71841